Case 4:18-cv-00442-ALM-CMC Document 173-1 Filed 07/08/20 Page 1 of 1 PagelD #: 9126

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TEXAS
SHERMAN DIVISION

Edward Butowsky,
Plaintiff,

V. Case No. 4:18-cv-00442-ALM

David Folkenflik, et al.,

Defendants

 

DECLARATION OF TY CLEVENGER

My name is Ty Clevenger, I am greater than 18 years of age and competent to
testify, and I do testify as follows under penalty of perjury under the laws of the United
States, as witnessed by my signature below:

I represent the Plaintiff, Edward Butowsky, in the case identified above.

I graduated from Stanford Law School in 2001 and clerked for Judge Morris S.
Amold of the U.S. Court of Appeals for the Eighth Circuit. I was admitted to the

State Bar of Texas in 2002.

I have practiced in federal courts for most of my career, and I have drafted and
filed more motions than I can recall, including motions to compel. In this case, I
drafted and filed the motion to compel the FBI to comply with my client’s
subpoena duces tecum (Doc. No. 75).

Based on my experience, I believe a reasonable amount of time to prepare and file
the Defendants’ Motion to Compel Discovery Pursuant to Fed. R. Civ. P. 37 (Doc.
No. 164) would be 12-15 hours.

DECLARANT SAYS NOTHING eg

July 8, 2020 Ade / Cte —

Ty Clee
